DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-8 in the reply filed on 1 June 2022 is acknowledged. 
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention(s) II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 June 2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 24 February 2020 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 20080213149 A1) in view of Peterson et al. (US 20170356067 A1), hereinafter Peterson.
Regarding claim 1, Gauthier teaches a process for producing steam and/or power from oil residues (Title), where fuel is burned in a combustion unit such as a bubbling fluid boiler (an apparatus for heat generation comprising a combustor; Fig. 1 “20”, [0034]), where the process is suited for using coal [0016]. Gauthier further teaches the temperature of the combustion unit is from 1350 – 1700 °F (732.222 – 926.667 °C) [0020]. The Examiner notes that claim 1 discloses a combustor operating at a temperature of 500-900°C, and as claim 1 is directed to an apparatus, operating at the temperature range comprises an intended use of the apparatus rather than a feature of the apparatus itself. Therefore, an apparatus in the prior art need only be capable of performing the intended use to read upon the claim. As Gauthier teaches combustion temperatures of 732.222 – 926.667 °C, the combustion unit of Gauthier is capable of performing combustion within the claimed range of 500-900 °C, being at least capable of use from 732.222-900 °C, reading on the limitation. See MPEP § 2114 (II). Gauthier further teaches that a fly ash particulate matter is produced [0019, 0049] which is collected from gaseous emissions of the combustor [0011, 0039], but does not teach recovery of valuable elements, or wherein the apparatus comprises a leach tank or a valuable element recovery apparatus.
Peterson teaches a system for recovering rare earth elements from coal ash (an apparatus for recovery of valuable elements; Abstract) where suitable coal ashes includes coal fly ash [0002].  Peterson further teaches the system includes a leaching reactor (a leach tank receiving combustion by-product from a combustor; [0007]), where coal ash is mixed with acid to dissolve rare earths in the acid, creating a leachate (extracting the valuable elements from the combustion by-product, producing a valuable element solution; [0006]). Peterson further teaches in Fig. 2 that the leachate is fed to an evaporator and roaster to create a REE concentrate (a valuable element recovery apparatus configured to recover the valuable elements from the valuable element solution, [0068]), which can be fed to hydrometallurgical treatments for separating and purifying rare earth elements [0006]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a rare earth recovery system as taught by Peterson downstream of the combustor of the power generating apparatus of Gauthier in order to utilize the fly ash combustion by-product produced by Gauthier in order to produce a REE concentrate which can be further refined to produce a saleable rare earth product from a waste stream. As Peterson teaches a leaching tank to be part of the rare earth recovery system, Gauthier in view of Peterson reads on a leaching tank downstream of the combustor. Doing so would have predictable benefit to the economy of the process. The Examiner notes that while the combination of Gauthier and Peterson does not explicitly describe the recovery of elements to be “enhanced”, the term “enhanced” in claim 1 is interpreted by the Examiner to describe a perceived advantage over the prior art by the applicant, and as all of the limitations of the instant claims are read upon by the prior art, the description of the instant apparatus being for “enhanced recovery” does not distinguish the instant claim from the prior art. The Examiner further notes that as claim 1 is directed to an apparatus, disclosing that the apparatus is “for heat generation and enhanced recovery” represents an intended use of the apparatus rather than a feature of the apparatus itself. Therefore, an apparatus in the prior art need only be capable of performing the intended use to read upon the claim. As the instant application does not give a special definition to how an “enhanced recovery” is performed, the teaching of Peterson of recovery of an REE concentrate from coal fly ash reads upon an “enhanced recovery” of valuable elements, thus Gauthier in view of Peterson reads on claim 1 in its entirety. See MPEP § 2114 (II).
Regarding claim 4, Gauthier teaches the combustion unit may be a bubbling fluid boiler (a fluidized bed combustor; [0034]).
Regarding claim 5, Gauthier teaches the boiler is used to generate high pressure steam that will typically first go through a steam turbine to generate electricity (wherein heat generated by the fluidized bed combustor is delivered to a steam generator and used to turn a turbine and generate electric power; [0014]).
Regarding claim 6, Gauthier does not teach the use of additives to capture sulfur, instead using a sulfuric acid plant to capture sulfurous emissions to produce sulfuric acid (wherein said combustor is operated in an absence of alkaline additives used to capture sulfur; [0011]). The Examiner further notes that as claim 6 describes a method of operating the combustor, and claim 6 is an apparatus claim, the operation of the combustor in an absence of alkaline additives represents an intended use of the apparatus rather than a feature of the apparatus itself. Therefore, an apparatus in the prior art need only be capable of performing the intended use to read upon the claim. As Gauthier does not teach that the combustor is incompatible with an absence of alkaline additives and claim 6 does not add any further structural limitations, Gauthier reads on claim 6 in its entirety. See MPEP § 2114 (II).
Regarding claim 7, Gauthier teaches the temperature of the combustion unit is from 1350 – 1700 °F (732.222 – 926.667 °C) [0020]. The Examiner notes that claim 7 discloses a combustor operating at a temperature of 500-750°C, and as claim 7 is directed to an apparatus, operating at the temperature range comprises an intended use of the apparatus rather than a feature of the apparatus itself. Therefore, an apparatus in the prior art need only be capable of performing the intended use to read upon the claim. As Gauthier teaches combustion temperatures of 732.222 – 926.667 °C, the combustion unit of Gauthier is capable of performing combustion within the claimed range of 500-750 °C, being at least capable of use from 732.222-750°C, reading on the limitation. See MPEP § 2114 (II). 
Regarding claim 8, Gauthier teaches the boiler is used with a sulfuric acid plant for cleaning emissions of SOX- while producing commercial grade sulfuric acid (further including a sulfuric acid plant adapted for producing sulfuric acid from exhaust gases of the fluidized bed combustor; [0011]), but does not teach using the sulfuric acid for extracting valuable elements in a leach tank.
Peterson teaches the acid used in the leaching reactor for leaching REEs from coal fly ash may be sulfuric acid [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the sulfuric acid produced in the sulfuric acid plant of Gauthier in the leaching reactor of Peterson, as using an acid produced in situ eliminates the need for purchasing or otherwise sourcing acid suitable for the leaching process, improving the economics of using the apparatus and Peterson teaches the suitability of sulfuric acid to perform leaching of the fly ash. Doing so would have been further obvious to reduce the number of output streams of the apparatus, reducing storage requirements and predictably improving the safety of the process, and further reducing cost of operation.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier in view of Peterson as applied to claim 1 above, and further in view of Plate and Frame Filter Press vs. Centrifuge: Which One Do I Need to Use?, hereinafter Filter Press vs. Centrifuge.
Regarding claim 2, Peterson teaches the leaching acid has selectivity for REEs, V, Co, and Li to concentrate REEs causing concentration of the REEs, V, Co, and Li in the acid stream over the coal ash [0040], and use of a solid-liquid separator on the leachate obtained from the leaching to remove already leached ash wherein the solid-liquid separator may be a filter (a filter downstream from the leach tank and adapted for removing residual solids from the valuable element solution and thereby generating a pregnant leach solution; [0040-0041]), but does not specify the type of filters that may be used as the solid-liquid separator.
Filter Press vs. Centrifuge teaches that a filter press has several advantages over other liquid-solid separators such as fewer parts for easy maintenance and high solid capture rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a filter press as the filter of Peterson, as Filter Press vs. Centrifuge teaches filter presses to have easier maintenance and a high solid capture rate, reducing cost and further increasing the concentration of REEs in the liquid, improving the purity of the recovered REE concentrate.
Regarding claim 3, Peterson teaches the liquid leachate obtained from the solid-liquid separator is fed to an evaporator 270 to further concentrate REEs (wherein the valuable element recovery apparatus further includes a solvent extraction and precipitation apparatus downstream from the filter press and adapted to concentrate valuable elements in the pregnant leach solution and then selectively precipitate the concentrated valuable elements; Fig. 2, [0065]). Peterson further teaches the leachate stream from the evaporator is fed to a roaster 260 downstream of the evaporator to convert a majority of common elements from a salt to an oxide (a roaster downstream of the solvent extraction and precipitation apparatus; Fig. 2, [0066]), where most of the aluminum and iron decomposed to oxides and around 70% of scandium is converted to oxide, as well as most of the titanium, vanadium, chromium, niobium, molybdenum, indium, tin, tungsten, and antimony (adapted to produce a valuable element oxide mix; Fig. 3, [0088-0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733     


/VANESSA T. LUK/Primary Examiner, Art Unit 1733